Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 3, 5-8, 10, 12, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maloney et al. (US 2014/0026619).
Regarding Claims 2 and 12, Maloney et al. a manufacturing station to manufacture insulated glass units (See page 6, paragraph [0063]), comprising:
a first focused source of infrared radiant energy structured and positioned to apply focused infrared radiant energy to spacer material and associated sealant of an insulated glass unit while minimally heating a first glass lite and a second glass lite (See page 2, paragraph [0032] and page 6, paragraphs [0068]-[0069], wherein focused 
a supporting structure upon which insulated glass units or the at least one first glass lite is supported proximate to the focused source of infrared radiant energy (See page 7, page [0074], wherein one side of the press is considered a support structure and the opposing side a platen press for pressing and holding).
Maloney et al. further teaches an additional heat source beyond the focused IR heaters is not needed (See page 2, paragraph [0019]), thus suggesting the IR heaters and press may be in an ambient environment. 
Note the glass separated by a spacer and filled with gas is not part of the invention but it only material worked on thereby.  Thus, the system in Maloney et al. need only be able to perform heating on such insulated glass.  Since Maloney et al. specifically teaches insulated glass unit (See page 6, paragraph [0063]), and since gas-filled and vacuum glass unit would have been expected to have similar dimensions, Examiner submits the heating station taught in Maloney et al. could have been utilized to heated the spacer area of gas-filled insulated glass since this is essentially the same as heated the edge seal of vacuum insulated glass, as effectively taught therein.
Regarding Claims 3, 5, 6, 10, Maloney et al. teaches the IR lamps may heat the edge seals between glass plates by being linearly arranged on all four sides, i.e. two liner horizontal and two linear vertical arrangement oppositely disposed, to accommodate the sides, e.g. longest sides, of a glass unit (See page 2, paragraph [0032]).
Regarding Claim 7, it is noted the claim provides no location or structural relationship for the temperature controlled spacer supply container. Therefore, Examiner’s submits any enclosed space in the system capable of being heated to specific temperature satisfies the claim. Maloney et al. teaches pre-heating the glass and enamel to 160 Celsius prior to moving it to the IR heater (See page 7, paragraph [0077]), which implies an enclosed controlled heating space capable of achieving this temperature. Any enclosed space capable of being heated to a specific temperature is a temperature controlled spacer supply container.
Regarding Claim 8, Maloney et al. teaches the IR lamp can reach maximum output in 10 seconds or less (See page 2, [0031]).  Note whether or not the sealant achieves wettability is dependent on the individual sealing, which is material worked on that is not part of the device.  Thus, Maloney et al. appears to teach all necessary structural qualities of the device.
Regarding Claim 16, Examiner submits “generally vertical in orientation” has very little limiting effect since the support structure is provided no structural features and the vertical direction is not defined.  Thus, Examiner submits any extension in any direction by the press Maloney et al. could theoretically be said to be “generally vertical in orientation.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4, 9, 11, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maloney et al. as applied to Claim 2, and further in view of Wang et al. (US 2009/0151855).
Regarding Claims 4, 9, 11, 15, and 17, Maloney et al. teaches the aspects of the manufacturing station of Claim 2, as described above.  Maloney et al. is silent as to the IR device being movable.  However, Wang et al. teaches IR heater for heating the edges of insulated glass may move/adjust around the perimeter (See page 4, paragraph [0050]), may use parabolic reflectors [72] to focus the IR light (See page 4, paragraph .

Claim 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maloney et al. as applied to Claim 2, and further in view of Veerasamy (US 2011/0290295).
Regarding Claims 13 and 14, Maloney et al. teaches the aspects of the manufacturing station of Claim 2, as described above.  Maloney et al. teaches the sealed glass may make vacuum insulated glass (VIG) (See page 6, paragraph [0063]), but is silent as to gas filling.  However, it is known in the art that systems for sealing glass for VIG may be the same as those for filling gases such as argon, wherein the sealed glass may either be evacuated or else filled after the sealing (See, for example, Veersamy, page 3, paragraph [0032]).  Thus, it would have at least been obvious to a person having orindary skill in the art at the time of invention for sealing systems for VIG, suchas Maloney et al., to also have an argon filling station, because such a station would have predictably enabled the manufacture of both gas-filled and VIG units after sealing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT W DODDS/Primary Examiner, Art Unit 1746